DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it recites “is disclosed”.  Correction is required.  See MPEP § 608.01(b).
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: integrated insertion mechanism in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Schmid (US 2015/0290391) in view of Stafford (US 2012/0253145; Cited by applicant).

A medical device (“Medication delivery device”) for transcutaneously inserting an insertable element into a body tissue (Paragraph [0050], “transcutaneous access tool”), wherein the medical device comprises: 
an insertable element (needle/trocar #174), wherein the insertable element includes an in vivo distal end for subcutaneous insertion and an ex vivo proximal end (Figs. 1-6); and 
an insertion cannula (cannula #176) for subcutaneously inserting the insertable element (Paragraph [0056]), the insertion cannula having a lumen (lumen #175) which fully or partially is enclosed by a wall of the insertion cannula (Figs. 4+6, lumen #175 is inside cannula #176), wherein the insertable element is received in the lumen (Paragraph [0056], needle/trocar is inside lumen #175), wherein the insertion cannula is stored in a first shape configuration (Fig. 17), and wherein the insertion cannula is configured to be transformable into a second shape configuration for insertion (Fig. 18).  
Schmid does not disclose wherein the wall comprises at least one shape memory alloy.
However, Stafford discloses wherein the wall comprises at least one shape memory alloy (Paragraph [0050] “shape memory alloy”).
	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Schmid to incorporate the teachings of Stafford by adding wherein the wall comprises at least one shape memory alloy. The advantage of having a shape memory alloy is the ability of the material to return to its original shape after deformation.

Regarding claim 2, the combination of Schmid and Stafford discloses the medical device according to claim 1, wherein the insertion cannula is one of: a closed cannula with the wall circumferentially enclosing the lumen; a slotted cannula, with the insertion cannula having a slot extending in an axial direction (Schmid, Fig. 4, cannula #176 has slots in an axial direction).  

Regarding claim 3, the combination of Schmid and Stafford discloses the medical device according to claim 1, wherein at least a portion of the insertion cannula has an essentially rectangular shape (Schmid, Paragraph [0069], second lumen #177 has a rectangular profile).  

Regarding claim 4, the combination of Schmid and Stafford discloses the medical device according to claim 1, wherein the shape memory alloy includes a superelastic or a pseudoelastic shape memory alloy, which is configured to change a shape of the insertion cannula depending on mechanical stress (Stafford, Paragraph [0052]).  

Regarding claim 5, the combination of Schmid and Stafford discloses the medical device according to claim 1, wherein the insertion cannula forms at least one arch when in the second shape configuration (Schmid, Fig. #18, cannula is flexible and is shown that it can be curved before insertion or in a “second shape configuration”).  

Regarding claim 6, the combination of Schmid and Stafford discloses the medical device according to claim 1, wherein the insertion cannula is configured such that the insertion cannula is withdrawn into the medical device after insertion of the insertable element (Schmid, Paragraph [0050], “a transcutaneous access tool insertion mechanism may be used to deploy the transcutaneous access tool, for example, by inserting and retracting a needle/trocar in a single, uninterrupted motion).  

the medical device according to claim 1, wherein the integrated insertion mechanism comprises at least one drive unit, wherein the drive unit is configured to urge the insertion cannula in a direction of insertion (Schmid, Paragraph [0050], a transcutaneous access tool insertion mechanism).  

Regarding claim 8, the combination of Schmid and Stafford discloses the medical device according to claim 1, wherein the medical device further comprises at least one patch (Schmid, housing #104), the patch being configured to be mounted onto the skin of a user and including a patch base (Schmid, Fig. 2 shows the base of housing #104. & Fig. 44 shows that the device can be mounted onto the skin of a user), and wherein the patch comprises an integrated insertion mechanism configured for driving the insertion cannula from the first shape configuration into the second shape configuration (Schmid, Paragraph [0050], “transcutaneous access tool insertion mechanism”).  

Regarding claim 9, the combination of Schmid and Stafford discloses the medical device according to claim 8, wherein the medical device further comprises at least one element connectable to the patch base (Schmid, Paragraph [0081], “various input and information displaying components built into the housing #104), wherein the integrated insertion mechanism is configured to be driven by a connecting force exerted when connecting the element to the patch base (Schmid, Paragraph [0061], “lever #297 engages a rotating surface #257 of a drive wheel #256 of the fluid drive mechanism #150 such that the lever #297 is held in the engaged position for part of the rotation and is released at a certain point during the rotation”).  

 the medical device according to claim 8, wherein the medical device further comprises at least one electronics unit configured for interacting with the insertable element (Schmid, Paragraph [0076], “processor, may be programed to cause the transcutaneous access tool insertion mechanism to deploy to transcutaneous access tool).  

Regarding claim 13, the combination of Schmid and Stafford discloses an analyte measurement device for detecting an analyte in a body fluid, the analyte measurement device comprising a medical device according to claim 1, wherein the insertable element comprises an analyte sensor (Schmid, Sensors 122a and 122b of test strip #120) for detecting the analyte in the body fluid (Schmid, Paragraph [0055]), the analyte measurement device further having an evaluation device interacting with the analyte sensor (Schmid, Paragraphs [0079]-[0083], circuit board #101 or remote control device).  

Regarding claim 14, the combination of Schmid and Stafford discloses a medication delivery device for delivering at least one medication to a user, the medication delivery device comprising a medical device according claim 1, wherein the insertable element comprises at least one of an infusion cannula or a dosing tube (Schmid, cannula #176), and wherein the medication device further comprises at least one medication pump fluidly coupled to the insertable element (Schmid,, Paragraph [0004], infusion pumps include insertion mechanisms).  

Regarding claim 15, the combination of Schmid and Stafford discloses a method for transcutaneously inserting an insertable element into a body tissue, wherein the method comprises: 
a) providing a medical device according to claim 1, the medical device having an electronics unit (Schmid, Paragraph [0076], “processor, may be programed to cause the transcutaneous access tool insertion mechanism to deploy to transcutaneous access tool) and a patch (Schmid, Fig. 2 shows the base of housing #104) configured to be mounted onto the skin of a user (Schmid, Fig. 44 shows that the device can be mounted onto the skin of a user), the patch having a patch base (Schmid, base of housing #104); 
b) placing the patch base onto the skin (Stafford, Paragraph [0013]); and 
c) inserting the insertable element into the body tissue (Schmid, Paragraph [0050]).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Schmid to incorporate the teachings of Stafford by adding placing the patch base onto the skin. The advantage of placing the patch base onto the skin is for more stability as the device is inserted into the patient. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Schmid and Stafford as applied to claim 10 above, and further in view of Say (US 2009/0187090).

Regarding claim 11, the combination of Schmid and Stafford discloses the system of claim 10 as discussed above.
The combination does not disclose wherein the integrated insertion mechanism is a linear sliding mechanism, wherein the electronics unit comprises at least one linear sliding receptacle and the patch comprises at least one linear sliding guide rail or vice versa, wherein the linear sliding receptacle and the linear sliding guide rail in conjunction form a linear sliding connector configured for establishing a releasable mechanical connection between the electronics unit and the patch.
However, Say discloses wherein the integrated insertion mechanism is a linear sliding mechanism, wherein the electronics unit comprises at least one linear sliding receptacle and the patch comprises at least one linear sliding guide rail or vice versa, wherein the linear sliding receptacle and the linear sliding guide rail in conjunction form a linear sliding connector configured for establishing a releasable mechanical connection between the electronics unit and the patch (Paragraph [0211], housing, which contains electronic unit, has “a guiding structure” such as “guiding rails”).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Schmid to incorporate the teachings of Stafford and Say by adding wherein the integrated insertion mechanism is a linear sliding mechanism, wherein the electronics unit comprises at least one linear sliding receptacle and the patch comprises at least one linear sliding guide rail or vice versa, wherein the linear sliding receptacle and the linear sliding guide rail in conjunction form a linear sliding connector configured for establishing a releasable mechanical connection between the electronics unit and the patch. The advantage of having a linear sliding mechanism with guide rails is precise alignment when the insertion mechanism is moving.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Schmid and Stafford as applied to claim 10 above, and further in view of Chickering (US 2011/0172508; cited by applicant). 


The combination does not disclose wherein the electronics unit comprises at least one electronics unit bayonet contour, wherein the patch comprises at least one patch bayonet contour, wherein the patch bayonet contour and the electronics unit bayonet 64Attorney Docket Nos. 9134-0575 P33 RD33414PCUS contour in conjunction form a bayonet connector configured for establishing a releasable mechanical connection between the electronics unit and the patch.
However, Chickering discloses wherein the electronics unit comprises at least one electronics unit bayonet contour, wherein the patch comprises at least one patch bayonet contour, wherein the patch bayonet contour and the electronics unit bayonet 64Attorney Docket Nos. 9134-0575 P33 RD33414PCUS contour in conjunction form a bayonet connector configured for establishing a releasable mechanical connection between the electronics unit and the patch (Paragraph [0114], bayonet connection. In order to have a bayonet connection, the patch and electronic unit would need to have bayonet contour configurations).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Schmid to incorporate the teachings of Stafford and Chickering by adding wherein the electronics unit comprises at least one electronics unit bayonet contour, wherein the patch comprises at least one patch bayonet contour, wherein the patch bayonet contour and the electronics unit bayonetRD33414PCUS contour in conjunction form a bayonet connector configured for establishing a releasable mechanical connection between the electronics unit and the patch. As shown in Chickering, bayonet connections are well-known and widely used in these applications. Thus, it would have been obvious to someone of . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US2009/0062767 discloses a dual insertion set for supplying fluid to the body. The application discloses a base to secure the device to the patient, a first piercing member/needle (Figs. 4A-B), at least one cannula, electrochemical sensor, finger grip, hub with needles is removed and discarded, and infusion pump therapy.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARISSA CUEVAS whose telephone number is (571)272-6605. The examiner can normally be reached 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

/CC/
Examiner, Art Unit 3791

/David J. McCrosky/Primary Examiner, Art Unit 3791